Exhibit 10-10

AMENDMENT NO. 3

to

ENERGY EAST CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

EFFECTIVE AS OF

AUGUST 1, 2001

WHEREAS, Energy East Corporation (the "Corporation") established the Energy East
Corporation Supplemental Executive Retirement Plan (the "Plan"), effective as of
August 1, 2001; and

WHEREAS, the Corporation desires to amend the Plan, as permitted by Paragraph 7
of the Plan, to prospectively eliminate the pre-retirement excess plan benefits
to Key Persons (as such term is defined by the Plan) as this benefit will be
provided as of January 1, 2005 from a new plan, the "Energy East Corporation
ERISA Excess Plan" and to make other changes to this Plan necessitated by the
adoption of this new plan, and to comply with certain requirements of the
American Jobs Creation Act of 2004.

NOW, THEREFORE, the Plan is amended, effective as of January 1, 2005, as
follows:

 1. The Plan is hereby amended by adding the designation "(A) Benefit for
    Terminations Prior to January 1, 2005" before the text of the present
    Paragraph 5.
 2. The Plan is hereby amended by the addition of a new subparagraph (b) to
    Paragraph 5, as amended above, to read as follows:

    (B) Benefit for Terminations On and After January 1, 2005. Key Persons who
    terminate employment with the EEC Group on and after January 1, 2005 shall
    not receive the benefit described in Paragraph 5A.

 3. Paragraph 6A of the Plan is hereby amended by the addition of the following
    sentence as the last paragraph in Paragraph 6A:

    "A Key Person will be considered to be eligible for payment under the Plan
    resulting from a 'disability' only if the Key Person retires from the EEC
    Group after the Key Person has received payments from the Corporation's or
    EEC Group's long-term disability plan for at least three consecutive
    months."

 4. The Plan is hereby amended by the addition of the following sentence as the
    second sentence of the third subparagraph of Paragraph 6A:

    "For those Employees who retire on and after January 1, 2005, there shall be
    subtracted (i) any amounts received by the Key Person from any tax-qualified
    defined benefit pension plan adopted or sponsored by the EEC Group in which
    the Key Person participates, payable at age 65 (or actual age, if greater)
    as a straight life annuity, (ii) any amounts received by the Key Person from
    the Energy East Corporation ERISA Excess Plan (or any successor to such
    plan), payable at age 65 (or actual age, if greater) as a straight life
    annuity and (iii) any Social Security benefits which the Key Person is
    eligible or expected to become eligible to receive as determined by the Plan
    Administrator from the amount determined in accordance with the provisions
    of the above paragraph."

 5. Paragraph 6B of the Plan is hereby amended by deleting the Paragraph in its
    entirety and replacing it with the following:

    "B. Survivor's Benefit. Effective January 1, 2005, upon the death of a Key
    Person prior to retirement, his or her spouse's survivor benefit shall equal
    one-half of the amount that the Key Person would have been eligible to
    receive if not for his or her death payable over the spouse's lifetime. This
    benefit shall be paid in the form of an Actuarial Equivalent lump sum
    determined over the spouse's lifetime (assuming the spouse's age is not less
    than the Key Person's age at death minus five years) and based upon the
    mortality table prescribed by the Treasury pursuant to Section 417(e) of the
    Code and the annual rate of interest on 30-year Treasury securities as in
    effect on the last day preceding the year of distribution. For purposes of
    this Paragraph, a Key Person's "spouse" shall mean the spouse who survives
    the Key Person and to which the Key Person was legally married at the time
    of his or her death. No benefits are payable pursuant to this Paragraph 6B
    upon the death of a Key Person who is unmarried. Further, a surviving
    spouse, as defined in this Paragraph 6B, shall not be eligible to receive
    any benefits from the plan upon a Key Person's death after the Key Person's
    receipt of a lump sum.

    The six-month payment delay for Key Employees (as defined in Paragraph 6C
    below) will not apply to payments following the death of the Key Employee."

 6. Paragraph 6C of the Plan is hereby amended by deleting the Paragraph in its
    entirety and replacing it with the following:

    "C. Payment of Benefit. Effective January 1, 2005, upon separation from
    service, retirement or disability (as defined in the last paragraph of
    Paragraph 6A), a Key Person shall receive an Actuarial Equivalent lump sum
    of the benefit described in Paragraph 6A and 6B, determined based upon the
    mortality table prescribed by the Treasury pursuant to Section 417(e) of the
    Code, the annual rate of interest on 30-year Treasury securities as in
    effect on the last day of the year preceding the year of distribution, and
    taking into account a maximum age differential between the Key Person and
    the Key Person's spouse of five years.

    Payment of any portion of the lump sum benefit as determined herein and
    attributable to the eligibility, earnings and service of a Key Employee
    after December 31, 2004 will be delayed until the earlier of (i) the
    beginning of the seventh month following the month of the Participant's
    separation from service (termination or retirement) or (ii) death. The
    payment to such Key Employee will be based on the Actuarially Equivalent
    lump sum determined as of the Key Employee's separation from service date
    (termination or retirement) increased with interest to the date of
    distribution at the applicable 30-year Treasury rate used to calculate the
    Actuarially Equivalent lump sum on the separation from service date. For
    purposes of the preceding sentence, 'Key Employee' shall mean an employee
    defined as a key employee under Section 416(i) of the Code. In general, this
    includes an officer of the EEC Group earning over $135,000 (as adjusted as
    provided in Section 416(i) of the Code), a 5% owner of the EEC Group or a 1%
    owner of the EEC Group earning over $150,000. Key Employees will be
    determined on December 31 of each year, based on compensation earned in the
    plan year ending on such December 31. An Employee classified as a Key
    Employee as of such December 31st shall be considered a Key Employee for the
    twelve month period beginning the following April 1st. "

 7. Paragraph 7 of the Plan is hereby amended by the addition of the following
    sentence to the end thereof:

    "If the Plan is discontinued with respect to future benefit accruals or if
    the Plan is completely terminated, benefits accrued shall be distributed in
    accordance with the provisions of Paragraph 6C and may not be accelerated to
    provide for an earlier commencement date."

 8. Paragraph 9 of the Plan is hereby amended by deleting the first subparagraph
    in its entirety and replacing it with the following:

"9. Change in Control. Effective January 1, 2005, upon and after a Change in
Control (as defined below), Key Persons whose employment is terminated from the
Corporation for any reason other than death or Cause (as defined herein) shall
be entitled to receive the retirement benefit described in Paragraph 6 as long
as the Participant has completed five full Years of Service with the EEC Group
as of the date of the Change in Control. Further, following the Key Person's
termination of employment with the EEC Group, the vested benefit described in
the preceding sentence shall be distributed as a lump sum equal to the present
value (based on the mortality table and interest rate as defined in Paragraph
6C) of such vested benefit payable at the greater of (i) age 55 or (ii) such Key
Person's age on the date of termination. Payment of any portion of the lump sum
benefit as determined herein and attributable to the eligibility, earnings and
service of a Key Employee (as defined in Paragraph 6C) after December 31, 2004
following termination of employment will be subject to a six-month delay as
described in Paragraph 6C."

The Plan is hereby further amended by deleting the "Lump Sum Election Form -
Change in Control", "Exhibit 'B': Initial Lump Sum Election Form", and the
"Change in Election" form at the end of the document.

* * * * *



 

IN WITNESS WHEREOF OF THE ADOPTION OF THIS AMENDMENT NO. 3, Energy East
Corporation has set its hand and seal to this Amendment No. 3 as of the 8th day
of December, 2005.

 

ENERGY EAST CORPORATION

Witness: /s/Michelle Taylor                   

By: /s/Richard R. Benson                    
           Richard R. Benson
           Vice President and
           Chief Administrative Officer